On both the main appeal and the cross appeals: Order affirmed, without costs, in the following memorandum: We affirm the order of the Appellate Division. Under the uncertainty of the primary procedures and the exigencies of the political calendar, it was appropriate for that court, in the interests of substantial justice, to direct a write-in primary to remedy the concededly late filing of the designating petitions filed with the Board of Elections on May 16.
Concur: Chief Judge Fuld and Judges Jasen, Gabrielli, Jones and Wachtler. Judge Burke dissents and votes to reverse in the following memorandum: When the courts below held that there were 16 vacancies in the designation for Democratic Alderman under section 131 (subd. 7) of the Election Law, the holding of a primary was precluded. The vacancies must be filled by a majority vote of a quorum of the County Committee after primary day. The Appellate Division could not usurp the power of the County Committee. Taking no part: Judge Breitel.